DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the limitation “the second propulsion axel suspension arrangement bottoms out becomes stiff” is recited. It is unclear what the phrase “bottoms out becomes stiff” means in this context. The claim will be interpreted as though it read “bottoms out so as to become
Regarding claim 6 the limitation “take up a threshold load” is recited. This implies that the suspension is not designed to take any other load than the threshold load however the working vehicle is designed to operate both in a loaded and unloaded configuration and between those two extremes. The claim will be interpreted as though it read “take up to a threshold load” instead and modifying the claim to read that way would overcome this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hjerth et al. (US 20100045092 A1, herein after referred to as Hjerth) in view of Mochizuki (US 20150355646 A1).
Regarding claim 1 Hjerth teaches a working machine (paragraph 2) having a first side (FIG. 4: proximal to forward vehicle section 2; paragraph 20) and a second side arranged opposite to the first side (FIG. 4: proximal to pivot join 33), the second side being a load dumping side (FIG. 4: depicted; paragraph 28), the working machine comprising: a dump body for receiving a load (FIG. 4: 11; paragraph 27); a working machine frame for supporting the dump body (FIG. 4: 8; paragraph 27); at least one tilting actuator connecting the working machine frame and the dump body (FIG. 4: 30 & 31; paragraph 27), wherein in a load dumping state, the dump body is tiltable by means of the at least one tilting actuator in order to discharge the load from the dump body (FIG. 4: depicted; paragraph 28); a first propulsion axle arranged in the first side of the working machine (FIG. 1: 4; paragraph 37); a second propulsion axle arranged in the second side of the working machine (FIG. 1: 10; paragraph 48); a first propulsion axle suspension arrangement arranged between the first propulsion axle and the working machine frame (FIG. 1; unlabeled pair of objects positioned extending vertically up from the first propulsion axel which look like a stack of coins; paragraph 10); and a second propulsion axle suspension arrangement arranged between the second propulsion axle and the working machine frame (FIG. 1; unlabeled pair of objects positioned extending vertically up from the second propulsion axel which look like a stack of coins; paragraph 10). However Hjerth does not teach wherein in the load dumping state, the second propulsion axle suspension arrangement is bottoms out or becomes stiff.
Mochizuki does teach wherein in the load dumping state, the second propulsion axle suspension arrangement is bottoms out becomes stiff (paragraph 29: “air springs 14 & 15 may be completely discharged”). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively used the completely discharging air springs of Mochizuki with the rear suspension of the work vehicle of Hjerth in order to take advantage of the increased stability of the bed when loading/unloading cargo provided by discharging air springs. 
Regarding claim 2 Hjerth as modified above teaches that the second propulsion axle suspension arrangement has a second propulsion axle damping characteristic, wherein the second propulsion axle damping characteristic is defined by an ability of the second propulsion axle suspension arrangement to suspensionally take up a load from the second propulsion axle and/or the working machine frame, and wherein in the load dumping state, the second propulsion axle damping characteristic  is substantially zero (Mochizuki, paragraph 29: “end of the air springs mechanically abut each other”).
Regarding claim 3 Hjerth as modified above teaches that the first propulsion axle suspension arrangement has a first propulsion axle damping characteristic which is different from the second propulsion axle damping characteristic (the first propulsion axel suspension arrangement is neither taught to nor modified to bottom out and become stiff in the manner of the second propulsion axel suspension arrangement).
Regarding claim 4 Hjerth as modified above teaches that the first propulsion axle suspension arrangement has a larger suspension ability compared to the second propulsion axle suspension arrangement (any suspension at all is more than substantially zero).
Regarding claim 5 Hjerth as modified above teaches that the dump body comprises a first end portion (Hjerth, FIG. 4: top portion of 11) and a second end portion arranged on the opposite side to the first end portion (Hjerth, FIG. 4: bottom portion of 11), the second end portion being a load dumping end portion (Hjerth, FIG. 4: depicted) which is pivotally arranged to the working machine frame (Hjerth, FIG. 4: 33; paragraph 27), wherein the at least one tilting actuator is connected to the dump body in such that in the load dumping state, the first end portion of the dump body is lifted (Hjerth, FIG. 4: depicted).
Regarding claim 6 Hjerth as modified above teaches that the second propulsion axle suspension arrangement comprises at least one projection arm extending from the second propulsion axle towards the working machine frame (Hjerth, FIG. 1: unlabeled rectangular protrusion, colored black in modified FIG. 1 below), and a suspension cushion arranged between the projection arm and the working machine frame, wherein the suspension cushion is configured to suspensionally take up to a threshold load (Mochizuki, airsprings 14 & 15 act as suspension cushions & can take up to a threshold load). 

    PNG
    media_image1.png
    134
    146
    media_image1.png
    Greyscale

Modified FIG. 1, projection arm highlighted in solid black
Regarding claim 7 Hjerth as modified above teaches that in the load dumping state, the suspension cushion is configured such that when a load from the working machine frame to the second propulsion axle suspension arrangement exceeds the threshold load, the load from the working machine frame is taken up substantially by the at least one projection arm (Hjerth, FIG. 1: it is depicted that the suspension cushion is designed such that any load, regardless of if it exceeds the threshold load or not, is supported by the projection arm).
Regarding claim 8 Hjerth as modified above teaches that the first propulsion axle has an elongated main body comprising a first end portion (Hjerth, FIG. 1: wheel hub portion proximal to the label and transparent wheel), a second end portion (Hjerth, FIG. 1: wheel hub portion opposite to the label and the transparent wheel) and a center portion arranged between the first end portion and the second end portion (Hjerth, FIG. 1: portion extending between the first and second end portions), each one of the first end portion and the second end portion being adapted to be equipped with a propulsion hub for driving a working machine propulsion means (Hjerth, FIG. 1: depicted), the elongated main body having a main body length extending from the first end portion to the second end portion, and wherein the first propulsion axle suspension arrangement comprises a first suspension device and a second suspension device arranged on opposite sides of a center of the elongated main body (Hjerth, FIG. 1: both objects extending vertically up from the first propulsion axel which look like stacks of coins), and wherein the first suspension device and the second suspension device  are arranged in the center portion (Hjerth, FIG. 1: depicted).
Regarding claim 9 Hjerth as modified above does not explicitly teach that the center portion is centrally arranged on the elongated main body, and is delimited to be at most 50% of the main body length however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a center portion which is at most 50% of the main body length so as to achieve optimal vehicular stability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. 
Regarding claim 10 Hjerth does not explicitly teach that the first suspension device is arranged closer to the center of the elongated main body than to the first end portion of the elongated main body, and the second suspension device is arranged closer to the center of the elongated main body than to the second end portion of the elongated main body. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suspension devices to be arranged closer to the center of the elongated main body than to the end of their respective end portions so as to achieve optimal stability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. 
Regarding claim 11 Hjerth teaches that a roll axis of the first propulsion axle is centrally positioned between the first suspension device and the second suspension device (Hjerth, FIG. 1: first propulsion axle is depicted as having mirror symmetry in such a way as to make the roll axis centrally positioned between the two suspension devices).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hjerth et al. (US 20100045092 A1, herein after referred to as Hjerth) in view of Mochizuki (US 20150355646 A1) and further in view of JORNSEN REIMPEL, "Fahrwerktechnik: Radaufhangunen," (herein after referred to as Reimpel).
Regarding claim 12 Hjerth does not teach a first linkarm arrangement pivotably connecting the first propulsion axle with the working machine frame such that a roll axis of the first propulsion axle relative the working machine frame is comprised in the first linkarm arrangement; and a second linkarm arrangement pivotably connecting the second propulsion axle with the working machine frame such that a roll axis of the second propulsion axle relative the working machine frame is comprised in the second linkarm arrangement, wherein at least a respective portion of the first linkarm arrangement and the second linkarm arrangement comprising a respective roll axis is positioned above a respective center portion of the first propulsion axle and the second propulsion axle.
However Reimpel teaches the use of linkarm arrangements pivotable connecting between propulsion axles and the frame such that the roll axis of the connected propulsion axle is in the linkarm arrangement (page 165, second drawing) and that the roll axis is also positioned in the linkarm arrangement above the propulsion axle (page 165, first drawing). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the linkarm arrangement of Reimple with the first and second propulsion axles of Hjerth to enhance stability. 
Regarding claim 13 Hjerth as modified above does not explicitly teach that a ratio of a first parameter A defined as a shortest distance between a center of the first propulsion axle and the roll axis of the first propulsion axle, and a second parameter B defined as a shortest distance between a center of the first propulsion axle and the ground is between 0.35 and 1.0, and/or wherein a ratio of a third parameter C defined as a shortest distance between a center of the second propulsion axle and the roll axis of the second propulsion axle, and a fourth parameter D defined as a shortest distance between the center of the second propulsion axle and the ground is between 0.35 and 1.0. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified these parameters as described above so as to achieve optimal stability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. 
Regarding claim 14 Hjerth as modified above does not explicitly teach that the shortest distance between the center of the first propulsion axle and the roll axis of the first propulsion axle is between 200 mm and 500 mm, and/or wherein the shortest distance between the center of the second propulsion axle and the roll axis of the second propulsion axle is between 200 mm and 500 mm. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the distance between the center of one propulsion axle and its respective roll axis between 200mm & 500mm so as to achieve optimal stability, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 15 Hjerth as modified above first and second propulsion hubs for driving a working machineIn re: Lena Sollenlid et al. PCT Application No.: PCT/EP2018/055591propulsion means (Hjerth, FIG. 1; unlabeled hubs located on both ends of axles 4, 9, & 10), and wherein the roll axis for the first propulsion axle coincides with the roll axis for the second propulsion axle, and wherein a coinciding roll axis is positioned horizontally above respective upper ends of the first and second propulsion hubs (this is the case due to the prior modifications).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach working vehicles of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
/RUTH ILAN/Primary Examiner, Art Unit 3616